Order entered January 9, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-11-01697-CV

                                  CURTIS B. WISE, Appellant

                                                 V.

                         SR DALLAS, LLC, Appellee/Cross-Appellant

                                                 V.

                            JERRY SPENCER, LP, Cross-Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-07-03956-J

                                             ORDER
       The Court has before it cross-appellee Jerry Spencer, LP’s January 4, 2013 unopposed

motion for extension of time to file its brief. The Court GRANTS the motion and ORDERS

cross-appellee to file its brief by February 6, 2013.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE